Case: 20-40181     Document: 00515697727         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                January 7, 2021
                                  No. 20-40181                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sergio Perez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-352-2


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Sergio Perez pleaded guilty, under a conditional plea agreement, to
   making a false statement during the purchase of a firearm. The district court
   sentenced Perez to 18 months of imprisonment followed by three years of
   supervised release. Perez argues that the district court erred in denying his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40181        Document: 00515697727        Page: 2    Date Filed: 01/07/2021




                                    No. 20-40181


   motion to suppress the evidence from the traffic stop that led to his arrest.
   Specifically, he contends that the police officers did not have sufficient
   collective knowledge to continue his detention after the initial traffic stop
   ended, that his detention after the traffic stop was unnecessarily prolonged,
   and that the prolonged detention unconstitutionally tainted his consent to the
   search of his vehicle.
          On appeal from a district court’s ruling on a motion to suppress, we
   review factual findings for clear error and the legality of police conduct de
   novo, viewing the evidence in the light most favorable to the prevailing party.
   United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010), modified on other
   grounds on denial of reh’g, 622 F.3d 383 (5th Cir. 2010). “Factual findings are
   clearly erroneous only if a review of the record leaves [us] with a definite and
   firm conviction that a mistake has been committed.” United States v. Hearn,
   563 F.3d 95, 101 (5th Cir. 2009) (internal quotation marks and citation
   omitted). Whether the record demonstrates reasonable suspicion is a
   question of law we review de novo. United States v. Jaquez, 421 F.3d 338, 341
   (5th Cir. 2005).
          First, we need not address the collective-knowledge doctrine. The
   police officer who initiated the traffic stop developed reasonable suspicion of
   a straw purchase through his own questioning and discovery of the firearm in
   Perez’s trunk after Perez lied about having a firearm. See United States v.
   Andres, 703 F.3d 828, 834 (5th Cir. 2013).
          Similarly, because the police officer developed an independent
   reasonable suspicion of a straw purchase, the officer was entitled to continue
   the detention for a reasonable period of time. See Pack, 612 F.3d at 350–51;
   United States v. Smith, 952 F.3d 642, 650–51 (5th Cir. 2020); United States v.
   Sharpe, 470 U.S. 675, 686 (1985).




                                          2
Case: 20-40181     Document: 00515697727           Page: 3   Date Filed: 01/07/2021




                                    No. 20-40181


          Finally, “[a]bsent a Fourth Amendment violation, [Perez’s] consent
   to search the vehicle was not unconstitutionally tainted.” United States v.
   Brigham, 382 F.3d 500, 512 (5th Cir. 2004) (en banc); see also United States v.
   Chavez-Villarreal, 3 F.3d 124, 128 (5th Cir. 1993).
          AFFIRMED.




                                         3